DETAILED ACTION
This action is in response to the Application filed 06/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/30/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim(s) 1, 4, 12 – 13, 15  is/are objected to because of the following informalities:  
Claim 1 recites “PLL circuit”, “PFM mode” and “PWM mode”. It appears that it should be “Phase-Locked Loop (PLL) circuit”, “Pulse Frequency Modulation (PFM) mode” and “Pulse Width Modulation (PWM) mode”.
Claim 4 recites “based on the presence” in line 14. It appears that it should be “a presence”.
Claim 12 recites “PLL circuit”, “PFM mode” and “PWM mode”. It appears that it should be “Phase-Locked Loop (PLL) circuit”, “Pulse Frequency Modulation (PFM) mode” and “Pulse Width Modulation (PWM) mode”.
Claim 13 recites “in which consumption power for the electronic circuit is higher than that in the first state”. It appears that it should be “in which consumption of power for the electronic circuit is higher than consumption of power in the first state”.
Claim 15 recites “PLL circuit”, “PFM mode” and “PWM mode”. It appears that it should be “Phase-Locked Loop (PLL) circuit”, “Pulse Frequency Modulation (PFM) mode” and “Pulse Width Modulation (PWM) mode”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 15 is/are allowed over prior-art.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “An electronic circuit to which DC power is supplied, by a DC-DC converter; the electronic circuit comprising: at least one PLL circuit configured to synchronize a phase of an output signal of the PLL circuit with a phase of a clock signal; at least one logic circuit configured to operate according to the output signal; and a control circuit configured to output a control signal for switching an operation mode of the DC-DC converter from a PFM mode to a PWM mode, upon detecting that the clock signal is input to the PLL circuit”. 
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A control system comprising: a DC-DC converter; and an electronic circuit to which DC power is supplied, by the DC-DC converter, wherein the electronic circuit includes: at least one PLL circuit configured to synchronize a phase of an output signal of the PLL circuit with a phase of a clock signal; at least one logic circuit configured to operate according to the output signal; and a control circuit configured to output a control signal for switching an operation mode of the DC-DC converter from a PFM mode to a PWM mode, upon detecting that the clock signal is input to the PLL circuit”. 
The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of A method for controlling an electronic circuit to which DC power is supplied, by a DC-DC converter, the electronic circuit including at least one PLL circuit configured to synchronize a phase of an output signal of the PLL circuit with a phase of a clock signal; and at least one logic circuit configured to operate according to the output signal, the method comprising: detecting that the clock signal is input to the PLL circuit; and outputting a control signal for switching an operation mode of the DC-DC converter from a PFM mode to a PWM mode, upon detecting the input clock signal”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2015/0277460 discloses multi-phase power converter using a phase locked loop (PLL) arrangement for interleaving of pulse frequency modulated (PFM) pulses for respective phases.
US Pub. No. 2019/0103801 discloses a voltage regulator including frequency self-optimization.
US Pub. No. 2009/0224838 discloses a power converter with PFM mode and PWM mode and automatic calibration lock loop.
This application is in condition for allowance except for the following formal matters: Objection to the Specifications and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838